Third District Court of Appeal
                           State of Florida

                   Opinion filed September 22, 2021.

                          ________________

                             No. 3D20-511
               Lower Tribunal Nos. F19-10620, F18-13268
                          ________________


                          Luigi Rick Arce,
                               Appellant,

                                  vs.

                        The State of Florida,
                               Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Cristina
Miranda, Judge.

      Carlos J. Martinez, Public Defender and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LOGUE, GORDO and BOKOR, JJ.

     PER CURIAM.
                     ON CONFESSION OF ERROR

     Luigi Rick Arce appeals his sentence after a plea on a probation

violation. The State concedes that “it was error to assess 24 community

sanction violation points for a new felony when a new felony was not the

basis for the violation.”    As “the reviewing court cannot determine

conclusively from the record that the trial court would have imposed the

same sentence despite the erroneous scoresheet, remand for resentencing

is required.” State v. Anderson, 905 So. 2d 111, 116 (Fla. 2005).

     Reversed and remanded.




                                     2